Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 5, 2020, March 26, 2021 and September 10, 2021 has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are under 35 U.S.C. 102(a)(1) as being anticipated by NISHIDA ( US 2013/0281883).

As per claim 1 NISHIDA discloses: A non-transitory computer-readable recording medium recording a display program for causing a computer to perform processes of { [0036] Incidentally, the processor 23 reads out the apnea determining program stored in the ROM 21, and makes up various processes as functions on the basis of the read apnea determining program. } : acquiring data about a space in which a subject sleeps, the data having been detected by a first sensor installed in the space { [0034] The temperature sensor 16 measures, for example, temperature around the portable terminal 1. The humidity sensor 17 measures, for example, humidity around the portable terminal 1. The illuminance sensor 18 measures, for example, illuminance around the portable terminal 1.}; and displaying a zone including a sleep zone { [0052]  Furthermore, when a tap operation on an environment check button has been detected, the control unit 40 displays a sleep environment screen, which displays thereon the current illuminance, temperature, and humidity, etc. around the portable terminal 1, on the display unit 12. }, a first zone before sleep onset { [0046] The sleep-onset determining unit 35 determines whether a subject has fallen into a sleep state by using an AW2 sleep determining algorithm after the breath determining unit 31 has confirmed consecutiveness of breath sounds (sounds of subject's breathing during sleep). }, and a second zone after awakening of the subject in a different mode from other zones { [0046] The awakening determining unit 36 determines awakening on the basis of subject's action during sleep. Then, the awakening determining unit 36 stores the time at which the subject has fallen into an awakening state in the sleep log area 22B. }, when chronologically displaying suitability of the space as a sleep environment on a basis of the acquired data. { [0052] When a tap operation on a calendar button on the screen has been detected, the control unit 40 displays a calendar screen on the display unit 12.}

As per claim 2 NISHIDA discloses: The non-transitory computer-readable recording medium according to claim 1, which causes the computer to perform processes of: detecting sleep onset and awakening of the subject, on a basis of data acquired from a second sensor, the second sensor sensing data about an activity of the subject; and identifying the sleep zone, on a basis of a detection result { [0055] The sleeping time is sleeping hours from sleep-onset time to wake-up time. Incidentally, the wake-up time is the time at which a tap operation on the wake-up button on the wake-up screen has been detected or the time at which subject's action has been detected from a result of detection by the acceleration sensor 19. }.

As per claim 3 NISHIDA discloses: The non-transitory computer-readable recording medium according to claim 1, wherein the data about the space indicates temperature, humidity, illuminance, or sound pressure of the space, or any combination thereof. { [0034] The microphone 13 picks up a sound such as a voice. The speaker 14 externally outputs a sound. The operation unit 15 is, for example, a touch panel device that detects an operation made on an operation screen displayed on the display unit 12. Incidentally, as the touch panel device, for example, a resistive type is adopted; however, other types of touch panel devices, such as a surface acoustic wave type, an infrared type, an electromagnetic induction type, and a capacitance type, can also be adopted. The temperature sensor 16 measures, for example, temperature around the portable terminal 1. The humidity sensor 17 measures, for example, humidity around the portable terminal 1. The illuminance sensor 18 measures, for example, illuminance around the portable terminal 1. }

As per claim 4 NISHIDA discloses: The non-transitory computer-readable recording medium according to claim 1, wherein a length of the first zone is determined by sleep efficiency based on a sleeping time and a time in bed of the subject. { [0054] The sleep log screen 70 in FIG. 8 can further include a sleeping time on a specified date, a sleep efficiency, a rank, bedtime, wake-up time, time-variable temperature and humidity, and time-variable sleep and awakening. Furthermore, the sleep log screen 70 includes a time-variable body motion frequency graph 78, a time-variable snore frequency graph 79, and apnea marks 81. & [0055] The sleep efficiency is a ratio of an actual sleeping time to a time from bedtime to wake-up time; the actual sleeping time is derived by subtracting an awakening time from the time from bedtime to wake-up time. The rank denotes evaluation of the sleep efficiency. }

As per claim 5 NISHIDA discloses: The non-transitory computer-readable recording medium according to claim 1, wherein a length of the second zone is determined by sleep efficiency based on a sleeping time and a time in bed of the subject. { [0054] The sleep log screen 70 in FIG. 8 can further include a sleeping time on a specified date, a sleep efficiency, a rank, bedtime, wake-up time, time-variable temperature and humidity, and time-variable sleep and awakening. Furthermore, the sleep log screen 70 includes a time-variable body motion frequency graph 78, a time-variable snore frequency graph 79, and apnea marks 81. & [0055] The sleep efficiency is a ratio of an actual sleeping time to a time from bedtime to wake-up time; the actual sleeping time is derived by subtracting an awakening time from the time from bedtime to wake-up time. The rank denotes evaluation of the sleep efficiency. }

As per claim 6. NISHIDA discloses: The non-transitory computer-readable recording medium according to claim 1, wherein the process of displaying displays the sleep zone, the first zone, and the second zone so as to be distinguishable from one another. { [0123] Furthermore, in the above-described embodiment, the calendar screen is displayed on the display unit 12 when a tap operation on the calendar button has been detected. At this time, the rank of a daily sleep log is displayed on the calendar screen on a monthly basis. & [0124] Moreover, in the above-described embodiment, the day-by-day sleep log screen 70 is displayed on the display unit 12; alternatively, the portable terminal 1 can be configured to tally the number of snores, the number of apneas, and the number of body motions, etc. on a weekly or monthly basis and display a week-by-week or month-by-month sleep log screen on the display unit 12. }

As per claim 7 NISHIDA discloses: A display method for causing a computer to perform processes of { [0036] Incidentally, the processor 23 reads out the apnea determining program stored in the ROM 21, and makes up various processes as functions on the basis of the read apnea determining program. }: acquiring data about a space in which a subject sleeps, the data having been detected by a first sensor installed in the space { [0034] The temperature sensor 16 measures, for example, temperature around the portable terminal 1. The humidity sensor 17 measures, for example, humidity around the portable terminal 1. The illuminance sensor 18 measures, for example, illuminance around the portable terminal 1.}; and displaying a zone including a sleep zone { [0052]  Furthermore, when a tap operation on an environment check button has been detected, the control unit 40 displays a sleep environment screen, which displays thereon the current illuminance, temperature, and humidity, etc. around the portable terminal 1, on the display unit 12. }, a first zone before sleep onset { [0046] The sleep-onset determining unit 35 determines whether a subject has fallen into a sleep state by using an AW2 sleep determining algorithm after the breath determining unit 31 has confirmed consecutiveness of breath sounds (sounds of subject's breathing during sleep). }, and a second zone after awakening of the subject in a different mode from other zones { [0046] The awakening determining unit 36 determines awakening on the basis of subject's action during sleep. Then, the awakening determining unit 36 stores the time at which the subject has fallen into an awakening state in the sleep log area 22B. }, when chronologically displaying suitability of the space as a sleep environment on a basis of the acquired data.

As per claim 8 NISHIDA depicts in figure 1 and discloses: An information processing device comprising: a memory 22 { figure 1}; and a processor 23 coupled to the memory 22  and configured to: acquire data about a space in which a subject sleeps, the data having been detected by a first sensor installed in the space { [0034] The temperature sensor 16 measures, for example, temperature around the portable terminal 1. The humidity sensor 17 measures, for example, humidity around the portable terminal 1. The illuminance sensor 18 measures, for example, illuminance around the portable terminal 1.} ; and display a zone including a sleep zone { [0052]  Furthermore, when a tap operation on an environment check button has been detected, the control unit 40 displays a sleep environment screen, which displays thereon the current illuminance, temperature, and humidity, etc. around the portable terminal 1, on the display unit 12. }, a first zone before sleep onset { [0046] The sleep-onset determining unit 35 determines whether a subject has fallen into a sleep state by using an AW2 sleep determining algorithm after the breath determining unit 31 has confirmed consecutiveness of breath sounds (sounds of subject's breathing during sleep). }, and a second zone after awakening of the subject in a different mode from other zones { [0046] The awakening determining unit 36 determines awakening on the basis of subject's action during sleep. Then, the awakening determining unit 36 stores the time at which the subject has fallen into an awakening state in the sleep log area 22B. }, when chronologically displaying suitability of the space as a sleep environment on a basis of the acquired data. { [0052] When a tap operation on a calendar button on the screen has been detected, the control unit 40 displays a calendar screen on the display unit 12.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd